Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 3/24/2021. The examiner contacted applicants’ representative, Ariadni Athanassiadis on 8/23/2022 in regards to clarification of claim language in claims 30 and 33. Ms. Athanassiadis clarified that claims 30 and 33 include all the symptoms to be treated as broadly claimed. Claims 1-29 has been cancelled. Claims 30-35 have been added new. The pending claims 30-35 are examined based on the merits herein. 
Application Priority
This application filed 01/11/2021 is a continuation of 16423225, filed 05/28/2019 ,now U.S. Patent #10888541, 16423225 is a continuation of 13513639, filed 06/04/2012, U.S. 10350190, 13513639 is a national stage entry of PCT/CA2010/ 001926, International Filing Date: 12/03/2010, claims foreign priority to 2687013, filed 12/03/2009.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

The factors considered in the Written Description requirement are:
(1)	level of skill and knowledge in the art,
(2)	partial structure,
(3)	physical and/or chemical properties,
(4)	functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5)	the method of making the claimed invention
Claim 30 is drawn to a method for treating a viral infection presenting in a human with one or more symptoms selected from the group comprising fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain, the method comprising the step of administering to the human a therapeutically effective amount of a composition comprising a calcium channel blocker or a metabolite thereof and pharmaceutically acceptable diluent or carrier to treat one or both of the diarrhea and abdominal cramps. Claim 33 is drawn to the above method but in a human with symptoms comprising diarrhea, cramps and lower abdominal pain. The dependent claims are limited to verapamil blocker and as a tablet administration (120 mg). 
(1)	Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
The scope of the claimed invention is very broad in terms of the number of calcium channel blockers and viral infections. 
As a drug class, calcium channel blockers encompass a heterogeneous group of compounds with distinctive structures and pharmacologic characteristics. These agents are widely used in the treatment of hypertension, chronic coronary ischemia, and/or supraventricular arrhythmias. The most common side effects associated with calcium channel blockers are vasodilatory in nature and include a non-volume-dependent form of peripheral edema, flushing, and headache.
The structures of the calcium channel blockers is diverse (as seen below) and the chemical and physical properties vary significantly. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
The select known calcium channel blockers include but not limited to amlodipine, diltiazem, felodipine, isradipine, nicardipine, nifedipine, nisoldipine, clevidipine, verapamil etc. Calcium channel blockers or inhibitors include but not limited to the following as taught by Jackson (US 4925664 A), Tanaka (US 20190077767 A1), Baldwin (US 4735956 A), and Kawabata (US 20200308132 A1). 
Applicants' claim administering metabolites of the calcium channel blockers which only correspond in some undefined way to known blockers. However the chemical structures of the metabolites are highly variant and unpredictable, and encompass a myriad of possibilities. Further not all of the active metabolites would be expected to have the same biological activity. Additionally, it is known in the art that some metabolites can be more toxic than the parent drug, which would make their administration undesirable. Finding a metabolite is an empirical exercise. Metabolic products may result from the oxidation, reduction, hydrolysis, amidation, deamidation, esterification, deesterification, enzymatic cleavage etc.
 (5)	Method of making the claimed invention:
It is noted that one or more symptoms like fever, chills, muscle ache, nausea, diarrhea, cramps, abdominal pain are associated with several of the viral infections. 
The viruses that cause viral infections include but not limited to Coronavirus, Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2), Middle East Respiratory Syndrome Coronavirus (MERS-CoV), Severe Acute Respiratory Syndrome Coronavirus (SARS-CoV), Respiratory Syncytial Virus (RSV), Rhinovirus, Influenza A, Influenza B, Influenza C, Human metapneumovirus, LCMV (lymphocytic choriomeningitis virus), hepatitis B virus, Coxsackie B virus (CBV), Human Immunodeficiency Virus (HIV), Parainfluenza virus type 1, Parainfluenza virus type 2, Parainfluenza virus type 3, Parainfluenza virus type 4, Adenovirus, Enterovirus, Varicella-zoster virus, Hantavirus, Epstein-Barr virus (EBV), Herpes Simplex Virus, Cytomegalovirus (CMV), RNA virus selected from the group consisting of reoviridae, coronaviridae, picornaviridae, flaviviridae, hepeviridae, togaviridae, filoviridae, paramyxoviridae, pneumoviridae, retroviridae, rhabdoviridae, hantaviridae, and Orthomyxoviridae. RNA virus include rotavirus, coronavirus, SARS virus, poliovirus, rhinovirus, hepatitis A virus, yellow fever virus, west nile virus, hepatitis C virus, dengue fever virus, zika virus, rubella virus, sindbis virus, Chikungunya virus, Ebola virus, Marburg virus, measles virus, mumps virus, respiratory syncytial virus, rabies virus, human immunodeficiency virus, influenza virus A, influenza virus B, influenza virus C, and influenza virus D, Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HBV), influenza virus, Epstein-Barr virus (EBV, Human gamma herpesvirus 4), herpes simplex virus (HSV-1, Human alpha herpesvirus).
Viral infections include sore throat, sinusitis, and the common cold. Influenza is a viral respiratory infection. Some viruses (such as rabies, West Nile virus, and several different encephalitis viruses) infect the nervous system. Viral infections also develop in the skin, sometimes resulting in warts or other blemishes. Other common viral infections are caused by herpesviruses. Eight different herpesviruses infect people. Cytomegalovirus is a cause of serious infections in newborns and in people with a weakened immune system. Human herpesvirus 8 has been implicated as a cause of cancer (Kaposi's sarcoma) in people with AIDS. All of the herpesviruses cause lifelong infection because the virus remains within its host cell in a dormant (latent) state. Sometimes the virus reactivates and produces further episodes of disease. Reactivation may occur rapidly or many years after the initial infection. 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will have the alleged activity. 
Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Viruses are classified on the basis of the nature of the nucleic acid in the virion, the symmetry of the protein shell, the presence or absence of a lipid membrane, and the dimensions of both the virion and the capsid. This is generally unrelated to the mode of action. Commonly an antiviral agent will be effective against a single species but may not be effective against other viruses in the same genus. What few antiviral agents exist are effective against only a limited range of viruses. Amantadine has some effect on Influenza A but is ineffective against Influenza B or C. Acyclovir, is useful in HSV encephalitis, genital HSV, Varizella-zoster-chickenpox, VZ-shingles but not for other viral infections (See https://www.ncbi.nlm.nih.gov/books/NBK542180/). AZT, part of the widely used treatment for HIV is not effective against DNA containing viruses. 5-FU, applied topically is effective against the human papilloma virus but has no effect against RNA viruses systemically or topically. Rabies has been known for hundreds of years and there is no effective treatment. A specific vaccine is known, which of course is ineffective against any other species of virus. No small molecule treatment of rabies is known. This lack of general efficacy in the antiviral arts means that a clinician is required to identify the species of viruses causing the disease before beginning treatment.
Kaushar et al. review in page 2, Introduction para 1 teach in regarding to the difficulties in developing drugs with selective toxicity against viruses, and the difficulty in designing a safe and effective anti-viral drug. Further taught is that the major complications in developing anti-viral drugs and vaccines are because of viral variations. In spite of modern tools and stringent measures for the quality of control only a few antiviral drugs are getting approved for the use of human either due to the side effects or resistance to antiviral drugs (see P 2, Introduction, last para). (Kaushar, Int J of Immunopathology & Pharmacology, 35, 1-12, 2021).  

    PNG
    media_image2.png
    330
    331
    media_image2.png
    Greyscale

According to Adamson, clinically approved antiviral drugs are currently available for only 10 of the more than 220 viruses known to infect humans (Abstract). Adamson discusses about the major challenges facing anti-viral drug development, the resistance, see p 3651, para 2) and testing (p 3651, col. 2, para 1). (Adamson, Chem. Soc. Rev., 2021, 50, 3647-55). 
Tompa summarizes and reviews FDA approved anti-viral drugs for the treatment of viral infections in human caused by HIV, HCV, HBV, influenza, Herpes Simplex virus, HPV, RSV, HCMV, VZV (Table 1) (Int J of Biological Macromolecules, 2021, 524-541). 
In summary, no single agent has been known in the art for treating all viral infections. Further certain anti-viral drugs can be administered only in specific dosage forms. The anti-viral drug development and testing is very challenging and as of date only select anti-viral drugs have been approved for few select viral infections. The literature teach the unpredictability of using a single agent for the treatment of all different viral infections. 
Applicants have provided examples for administration of verapamil or Diltiazem in patients with viral upper respiratory infection, cold sores, genital herpes, HIV, fever, chills, muscle aches, herpes zoster, latex glove allergy, rheumatoid arthritis. Applicants have not shown administration of any other calcium channel blocker in treating all the viral infections as the scope of the diseases claimed is very large. The specification or prior art do not teach administration of a calcium channel blocker such as verapamil treats AIDS or Covid infections for example. There is no guidance to the preparation or the use of the metabolites in treating all viral infections. It is not predictable from the prior art or from the specification that all viral infections as claimed are treatable with all the various calcium channel blockers and its metabolites at all concentrations.
The specification provides insufficient written description to support the genus encompassed by the claim, Vas­ Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in tile art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116.)
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Based on the specification as originally filed, one of ordinary skill in the art will not recognize that the applicants were in possession of treating all viral infections with diverse calcium channel blocking agents and its metabolites as claimed.
Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 is missing a period at the end of the sentence. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is directed to ‘A method for treating a viral infection presenting in a human with one or more symptoms selected from the group comprising fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain, the method comprising the step of administering to the human a therapeutically effective amount of a composition comprising a calcium channel blocker or a metabolite thereof and pharmaceutically acceptable diluent or carrier to treat one or both of the diarrhea and abdominal cramps.”
Claim 30 includes a recitation of treating one or more symptoms selected from the group comprising fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain and at the end recites ‘to treat one or both of the diarrhea and abdominal cramps’. It is not clear what symptoms are being treated when administering a therapeutically effective amount of the calcium channel blocker. Is the method for treating the symptoms fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain or for treating diarrhea and abdominal cramps? If the patient has only fever and chills for example, why treat diarrhea and/or abdominal cramps? Clarification is required. 
For the sake of compact prosecution, the claim has been examined based on treating one or more symptoms selected from the group comprising fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain. 
Claim 33 is directed to “A method for treating a viral infection presenting in a human with symptoms comprising diarrhea, cramps and lower abdominal pain, the method comprising administering to the human a therapeutically effective amount of a composition comprising a calcium channel blocker or a metabolite thereof and pharmaceutically acceptable diluent or carrier to treat one or both of the diarrhea and abdominal cramps.”.
Is the method for treating the symptoms diarrhea, cramps and lower abdominal pain or for treating diarrhea and abdominal cramps? If the patient has only lower abdominal pain then treat diarrhea and/or abdominal cramps? Clarification is required.
For the sake of compact prosecution, the claim has been examined based on treating a human with symptoms comprising diarrhea, cramps and lower abdominal pain.
Also claims 30 and 33 recite a limitation of ‘presenting in a human’. It is not clear what is presenting? Is it treating a viral infection in a human? Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 30-31, 33-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albrecht (US 4663317 A) and Cernik (https://jamanetwork.com/ journals/jamainternalmedicine/fullarticle/414294, 2008). 
Albrecht teach composition for treating viral infections, cytomegalovirus or herpes simplex virus infections in an infected host comprising administering an effective amount of a calcium influx blocker agent to the host. The blocker agent include verapamil (see claims 1-14). Albrecht teach inhibition of HCMV replication with agent, e.g. verapamil (col. 4). 
Cernik teach symptoms of herpes simplex virus include fever, chills, fatigue, muscle aches and the symptoms accompany the disease and lasts 10-14 days (p 1137, col. 2, para 2). 
Claims 30-31 and 33-34 are anticipated by Albrecht as evidenced by Cernik because Albrecht teach treating herpes simplex virus with a calcium channel blocking agent, e.g. verapamil. Symptoms such as fever and muscle aches associated with herpes simplex virus are treated upon administration of verapamil composition. As to the therapeutically effective amount, Albrect claims treating herpes simplex virus with an effective amount of verapamil. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2005/0080122) and Enteroviruses (https://wiki.idph.iowa.gov/ Portals/3/userfiles/5/Files/Enteroviruses%20Fact%20sheet.pdf, 2004). 
Anderson teaches a method of controlling spread of enterovirus infection in a vertebrate animal, a mammal, e.g. human comprising administering verapamil (see claims 23-26, 21-22). Further taught is the pharmaceutical composition comprising verapamil and a pharmaceutically acceptable carrier to control the spread of picomaviridae infection (see claim 27). Anderson teach that the chemical agents can be formulated using pharmaceutically acceptable carriers into dosages suitable as tablets, pills etc. [0085]. Dosage amount and interval may be adjusted individually to provide plasma levels of the active agent which are sufficient to maintain symptom-ameliorating effects. Usual patient dosages for systemic administration range from 1-2000 mg/day, commonly from 1-250 mg/day, and typically from 10-150 mg/day [0094].
Enteroviruses document teach that the it the second most common cause of viral infections in people, a wide variety of illnesses with fever occur (p 1, para 1). Also taught is that symptoms include fever, body aches, sore throat, backache, abdominal pain etc. (p 1, para 2, 5). 
Note: As to claims 30 and 33, the claims are examined based on the broader symptoms list (Claim 30, treating one or more symptoms selected from fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain and claim 33, for treating symptoms comprising diarrhea, cramps and lower abdominal pain). 
	From the teachings of Anderson and Enteroviruses document a person of ordinary skill in the art at the time of the invention would have found it obvious to use a therapeutically effective amount of a composition comprising verapamil to treat enterovirus symptoms including fever, abdominal pain etc. A person of ordinary skill in the art would have been motivated to administer verapamil composition in a human with a viral infection, e.g. enterovirus to relieve symptoms associated with the infection and provide therapeutic benefits. Thus claims 30-31 and 33-34 would have been obvious over Anderson. As to claims 32 and 35, a person of ordinary skill in the art would have found it obvious to administer a dosage amount of 120 mg of verapamil as Anderson teach systemic administration can range from 10-150 mg/day and the dosage form includes tablets. Thus claims 30-35 would have been obvious over the prior art teachings. 
	Claims 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yusuke et al. (WO 2011126071 A1, see English translation) and Hulisz (Pharmacy Times, Oct 1 2001) in view of Calan Label (NDA 18-817/S-021, p 3-17, May 2009). 
	Yusuke teach the effects of verapamil during examination of influenza virus infection rate in MDCK cells and its inhibitory effects (Examples 1-3, Figures). The reference teaches suppressing viral infection, for e.g. influenza virus with calcium channel blocking agent, e.g. verapamil. 
	  Hulisz teaches  most patients with influenza and some patients with the common cold will experience significant fever, marked chills, muscle aches, and pains (p 1, para 2),  p 4, para 3). Hulisz teach common cold is associated with influenza virus (see p 1, Introduction). 
	Yusuke teach verapamil administration but not its composition in the treatment of the symptoms associated with influenza virus. 
	Calan label document teach verapamil HCl film-coated tablets containing 40, 80 or 120 mg of verapamil hydrochloride  (see p 3, lines 1-6).
	From Calan label document one of ordinary skill in the art at the time of the invention would have found it obvious to use a composition comprising verapamil in the method of Yusuke. A person of ordinary skill in the art would have found it obvious to administer a therapeutically effective amount of verapamil, for e.g. 120 mg in human subjects with influenza virus infection because (i) Yusuke teach the effects of calcium channel blocking agent, e.g. verapamil in influenza virus and its inhibitory effects (ii) Hulisz teach the symptoms associated with influenza virus include fever, chills, muscle aches, pains etc. (iii) Calan label document teach verapamil composition comprising 120 mg and hence the product is available for use. Further it is obvious to administer a dosage form of verapamil for ease of administration and for the patients to receive an effective dose of a drug. A person of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of verapamil, for e.g. 120 mg tablet in human subjects with influenza virus infection to relieve symptoms associated with the  infection and provide therapeutic benefits. As to lower abdominal pain, it is noted that administration of the same agent, herein verapamil composition in subjects with a viral infection, e.g. influenza virus will treat Thus claims 30-35 would have been obvious over the combined teachings of the prior art. 

Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Keller teach a pharmaceutical composition comprising verapamil, chloroquine and quinoline component in combination for the use in reducing viral activity in hepatitis, HIV etc.  (CN 1399558 A). Albrecht teach the synergistic combination of verapamil or nifedipine or diltiazem with alpha-interferon in human cytomegalovirus (HCMV) (US 4800081 A). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10350190 in view of SD Dept (https://doh.sd.gov/diseases/infectious/diseasefacts/viral-respiratory.aspx, 2001). 
The currently clamed method (claim 30) is for treating a viral infection presenting in a human with one or more symptoms selected from the group comprising fever, chills, muscle aches, nausea, diarrhea, cramps and lower abdominal pain, the method comprising the step of administering to the human a therapeutically effective amount of a composition comprising a calcium channel blocker or a metabolite thereof and pharmaceutically acceptable diluent or carrier to treat one or both of the diarrhea and abdominal cramps. Claim 33 is drawn to the above method but in a human with symptoms comprising diarrhea, cramps and lower abdominal pain. The dependent claims are limited to verapamil blocker and as a tablet administration (120 mg). 
The reference claims ‘190 are to a method for treating a viral respiratory infection in a human being, comprising: i) for a viral upper respiratory infection, administering to the nose and/or throat of the human being, for treatment of the symptoms of nasal congestion and/or nasal discharge, a composition comprising a medically effective amount of a calcium channel blocker or a metabolite thereof, together with a pharmaceutically acceptable diluent or carrier; or ii) for a viral lower respiratory infection, administering to the human being, for treatment of the symptom of a productive cough, a composition comprising a medically effective amount of a calcium channel blocker or a metabolite thereof, together with a pharmaceutically acceptable diluent or carrier, wherein the calcium channel blocker is verapamil, and wherein the composition is administered in the form of tablet, cream etc. The composition is administered as 80 mg tablet. The dependent claims are limited to dosage forms, dosage amounts, concentrations, reduction of symptoms and in specific period. 
The reference claims are not explicit in teaching the symptoms as in the current claims. 
SD Dept document disclose that common viral respiratory diseases can be characterized by fever and one or more symptoms, chills, headache, body ache, weakness and loss of appetite. Infants may experience vomiting, diarrhea (see p 1, para 3, What are the symptoms?). 
From the SD Dept document a person of ordinary skill in the art would have found it obvious that fever, chills, diarrhea, body ache, vomiting are some of the symptoms associated with common viral respiratory diseases. Hence a person of ordinary skill in the art at the time of the invention would have found it obvious from the combined teachings of the reference claims and the prior art to administer verapamil (a calcium channel blocker) in treating viral respiratory infections to treat fever, chills, diarrhea etc. in a human subject. Thus claims 30-31, 33-34 are addressed. As to the dosage amounts in claims 32 and 35, 80 mg of verapamil is taught in the dependent claims for treating upper or lower respiratory infection and the independent claim recites a medically effective amount of verapamil for treating such infection(s). It is within the skill of an artisan to adjust the dosage amount depending on the age, condition and other factors and administer for example, 120 mg of verapamil to treat respiratory viral infections. 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627